Citation Nr: 0637264	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylolisthesis 
at L5-S1 with spina bifida occulta.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to April 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 decision by the RO in Columbia, South 
Carolina, which determined that new and material evidence had 
not been presented to reopen previously denied claims of 
service connection for spondylolisthesis at L5-S1 with spina 
bifida occulta and for bilateral pes cavus.

In his October 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing in Washington, D.C., before the 
Board.  However, he subsequently provided a signed statement, 
dated in February 2003, indicating that financial and health 
constraints precluded him from coming to a hearing scheduled 
at the Board for March 12, 2003.  So the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.702(e) 
(2006).

This case was previously before the Board in November 2003, 
at which time the Board remanded the claims to the RO for 
further development and consideration.  

For the reasons and bases discussed below, the Board is 
reopening the claims at issue on the basis of new and 
material evidence.  But the Board will then proceed to remand 
the reopened claims to the RO for still further development 
and readjudication on the merits (de novo).  The remand 
development will occur via the Appeals Management Center 
(AMC) in Washington, DC.




FINDINGS OF FACT

1.  In October 1993, the RO denied claims of service 
connection for spondylolisthesis at L-5 and S-1 with 
congenital spina bifida occulta and for bilateral pes cavus; 
though the veteran was informed of that decision and of his 
procedural and appellate rights, he did not complete his 
appeal of that determination within the applicable time 
period.

2.  Some of the additional evidence received since that 
October 1993 decision, however, raises a reasonable 
possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying service 
connection for spondylolisthesis at L-5 and S-1 with 
congenital spina bifida occulta and for bilateral pes cavus 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received since that 
decision to reopen these claims.  38 U.S.C.A. §§ 5107, 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening the claims, a discussion of 
whether there has been compliance with the duty to notify and 
assist provisions of the Veterans Claims Assistance Act 
(VCAA) will be temporarily postponed pending completion of 
the additional development and readjudication directed on 
remand.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).



Legal Standards

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(a), and for any disease 
diagnosed after discharge when all of the evidence 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects, however, are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  So, generally 
speaking, these type conditions cannot be service connected 
as a matter of express VA regulation.  But in VAOPGCPREC 82-
90 (July 18, 1990), VA's General Counsel held that service 
connection may be granted for diseases (although not defects) 
of congenital, developmental or familial origin if the 
veteran has additional disability from aggravation during 
service due to a superimposed condition.  See, too, Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
and VAOPGCPREC 11-1999 (Sept. 2, 1999).



Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record is necessary.

The veteran's service medical records (SMRs) contain a 
November 1974 enlistment examination report showing a 
clinically normal spine and clinically normal feet.  He began 
serving on active duty in December 1975.  In July 1977 he 
presented with complaints of increased tightening in his 
arches.  A notation indicated that he had received podiatry 
consultations in March and June of 1977 and the diagnosis was 
cavus foot, bilateral, unknown etiology.  He was subsequently 
referred for a neurological consultation.

During his August 1977 neurological consultation, the veteran 
explained that he first began experiencing a tightening in 
his arches during basic training when he noticed running 
caused him discomfort.  He reported that when he walked up a 
hill he could feel a "strain" on his lower extremities 
along with a "cramping" sensation.  His mother and maternal 
aunt suffered from the same condition.  The diagnosis was 
idiopathic pes cavus with no obvious neurologic etiology.  

In October, November, and December 1977 the veteran again 
presented with continuing complaints of bilateral plantar 
pain.  The diagnosis was congenital bilateral pes cavus.  

In November 1977, a physician at the US Air Force Hospital 
indicated that he had reviewed the veteran's chart and X-ray 
studies.  He agreed with previous findings of pes cavus and 
spina bifida occulta at L-5.  He also commented on the 
presence of spondylolysis, at L-5 and S-1 bilaterally with 
early Grade I spondylolisthesis at 
L5-S1 and noted that it was probably an old condition, but 
that it could get worse.



The veteran continued to complain of back and foot pain and 
was referred to a Medical Evaluation Board (MEB).  When 
examined in December 1977, his feet were clinically evaluated 
as abnormal and it was noted that he had bilateral congenital 
pes cavus.  Additionally, his spine was clinically evaluated 
as normal and it indicated that he had Grade I 
spondylolisthesis of L-5 and S-1.  Additional notations 
during the examination showed he complained of swollen and 
painful joints in his feet and back which were first noted in 
1975 and evaluated for the last time in 1977.   

A January 1978 dictation, prepared in conjunction with the 
MEB, diagnosed spondylolisthesis at L-5 and S-1 with spina 
bifida occulta and bilateral congenital familial pes cavus 
feet.  The prognosis indicated the veteran was unable to walk 
comfortably due to his foot disorder, and that he could not 
lift objects over 20 pounds due to his spondylolisthesis.  
Therefore, he was not qualified for worldwide duty.  
Moreover, the prognosis for his feet appeared to be poor due 
to the early development of symptoms.  The examiner believed 
both of these conditions existed prior to service and were 
somewhat aggravated by service, but the physical conditions 
themselves did not worsen due to the veteran's activity in 
the military.   

A February 1978 summary statement from the US Air Force 
Physical Evaluation Board (PEB) concurred with the findings 
of the MEB, however, it noted disagreement with the 
recommendation of no service aggravation for the diagnosis of 
spondylolisthesis.  The PEB felt that the unique duties of 
the veteran's military occupation contributed to the onset of 
his back problem.

Based upon the above proceedings, the veteran was medically 
discharged from service in April 1978.

An August 1978 outpatient treatment record shows the veteran 
presented with complaints of back pain - which he said 
occasionally radiated into his thighs.  He also complained of 
mild intermittent paresthesias in his thighs with decreased 
range of motion.  The diagnosis was questionable 
spondylolisthesis at L-5, with no symptoms of sciatica or 
objective findings.

In September 1978, the veteran filed an application for VA 
compensation benefits; under "nature of sicknesses, diseases 
or injuries," he wrote "spondylolisthesis, pes cavus - 
bilat."  In a March 1979 rating decision, the RO determined 
the spondylolisthesis existed prior to service, was not 
aggravated during service, and was a congenital or abnormal 
condition.  A similar rationale was applied to the bilateral 
pes cavus, as the RO stated that it, too, existed prior to 
service, was a congenital or familial condition, and was not 
a disability under the law.  The veteran was informed of the 
decision and of his procedural and appellate rights, but he 
did not initiate an appeal and the decision became final and 
binding on him based on the evidence then of record.

In a March 1993 statement the veteran indicated he was still 
seeking to establish his entitlement to service connection 
for his foot and back conditions.  Along with his statement 
he submitted VA outpatient treatment records, dated in March 
1993, showing he had surgery on his back in 1991 following a 
civilian work-related injury.  The diagnosis was chronic 
lumbar pain, post surgery.  

In an October 1993 rating decision, the RO informed the 
veteran that he was previously denied service connection for 
both conditions in 1979 and that he did not file an appeal in 
response, therefore the decision must stand.  Though he filed 
a notice of disagreement (NOD), and the RO issued a statement 
of the case (SOC), he did not perfect an appeal (by filing a 
VA Form 9 or equivalent statement).

In June 2001 the veteran filed another statement in support 
of his claims, VA Form 21-4138, stating his conditions of 
spondylolisthesis and pes cavus were aggravated during 
service.  In addition to his statement, he submitted 
duplicate service medical records and an award letter from 
the Social Security Administration (SSA) indicating he was 
receiving disability benefits from that agency.



In September 2001, the veteran was afforded a VA spine 
examination.  An extensive medical history was noted.  He 
related that he injured his L5-S1 in service and received a 
medical discharge in 1978.  Thereafter, in 1990 he herniated 
a disk and in 1993 underwent a fusion with placement of steel 
rods involving two levels, including the L5-S1 level.  
Subsequently, in 1996 he was involved in a motor vehicle 
accident and had a two level diskectomy with fusion of the 
cervical spine with bone plugs.  His current complaints 
consisted of a burning pain radiating down both legs and 
cramps in his calves and upper arms, as well as numbness in 
various digits.  He was unable to stand for more than 30 to 
45 minutes and he was unable to bend over and tie his shoe or 
put his pants on.  Additionally, he could not walk for more 
that 100 yards or sit for more than 10 to 15 minutes without 
changing positions.  

In terms of his arches, the veteran noted that he had 
congenital, very high arches from his mother's side of the 
family.  He reported that in December 1975 his arches fell 
after running on hard pavement and that they have bothered 
him intermittently since that time.  The diagnoses were 
status post lumbosacral spinal fusion and cervical fusion.  
The examiner also noted club feet and evidence of all four 
extremity radiculopathies.  

In November 2003, the Board remanded the veteran's claims - 
primarily to obtain his SSA records.  

Pursuant to the Board's request, several medical records were 
obtained in May 2004.  These records essentially document the 
veteran's medical history pertaining to his back and feet, 
including various surgeries on his back.  Specifically, in 
July 1990, he presented with complaints of low back pain.  
He reiterated a history of initially injuring his back while 
in the service.  The diagnosis was spondylosis, bilateral L-
5.  The physician commented that the veteran obviously had a 
long standing history of spondylosis which contributed to his 
increased back pain.



This additional evidence, received since the RO's October 
1993 decision, is new in that it was not previously of record 
and considered by the RO in October 1993.  It is also 
material because it raises a reasonable possibility of 
substantiating the claims.  Therefore, presuming the 
credibility of all of this evidence, see Justus v. Principi, 
3 Vet. App. 510 (1992), including the veteran's statements 
that his back has bothered him (and progressively worsened) 
since service and that his back and foot conditions were 
permanently aggravated during service, the July 1990 
statement indicating he had a long-standing history of 
spondylosis which contributed to his increased back pain, and 
that a September 2001 VA examiner found the veteran suffered 
from club feet and exhibited radiculopathies in all four 
extremities, including his feet, the veteran's claims must be 
reopened.  See also Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (holding that newly presented evidence need not be 
probative of all the elements required to award the claim).

This additional evidence is neither cumulative nor redundant 
of the evidence already on file and, as such, it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  See 38 C.F.R. § 
3.156(a).  So his claims are reopened.

The Board must now consider the veteran's reopened claims on 
the merits.  But it would be premature to address the merits 
of his claims, just yet, because additional development is 
required - which will be discussed below.


ORDER

The petition to reopen the claim of service connection for 
spondylolisthesis at L-5 and S-1 with congenital spina bifida 
occulta is granted.

The petition to reopen the claim of service connection for 
bilateral pes cavus also is granted.




REMAND

VA will supplement the record by seeking an advisory opinion 
or ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board is not permitted to draw its own medical conclusion 
concerning the nature of the veteran's back and feet problems 
in service, and any relationship to his current complaints of 
back or feet pain.  So he needs to be reexamined to obtain a 
medical nexus opinion concerning these dispositive issues.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination.  Have the 
designated examiner review the claims 
file, including a copy of this remand, 
for the veteran's pertinent medical 
history.

The examiner should list each diagnosis 
affecting the veteran's back and feet 
and, for each diagnosis, should state 
whether:  1) the condition clearly and 
unmistakably preexisted his military 
service (i.e., is a congenital or 
developmental disease/defect).  If the 
condition preexisted service, then the 
examiner should indicate 2) whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) the 
veteran has additional disability from 
aggravation of the preexisting disease 
- but not defect, during service by a 
superimposed condition.  The basis for 
each opinion should be explained.  



2.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him 
and his representative another SSOC and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


